No sufficient showing is made in these cases to justify the court in staying any of the actions or directing the order in which they shall proceed between different jurisdictions. Nor is it appropriate to attempt to rule in a preliminary way as to the completeness or good faith with which any of the actions may be prosecuted. Order entered November 25, 1953, unanimously modified so as to delete the reference and deny the motions for a stay and, as so modified, affirmed, with $20 costs and disbursements to the appellants. Order entered December 18, 1953, unanimously affirmed, with $20 costs and disbursements to the respondents. Present — Peck. P. J., Dore, Cohn, Breitel and Bastow, JJ.